United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATURAL RESOURCES CONSERVATION
SERVICES, Cordova, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James W. Stanley, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2087
Issued: April 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 23, 2011 appellant, through his attorney, filed a timely appeal from an
August 23, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
finding that he received an overpayment of compensation and denying waiver. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment in the amount of $2,827.92 because he received benefits to which he was not
1
2

5 U.S.C. § 8101 et seq.

In a June 10, 2011 decision, OWCP terminated appellant’s medical and wage-loss benefits on the grounds that
his accepted conditions had resolved. Appellant’s representative did not appeal from the June 10, 2011 termination
decision; therefore, the merits of that decision will not be addressed in this appeal.

entitled after returning to work between April 25 and May 7, 2011; and (2) whether it properly
denied waiver of the overpayment.
FACTUAL HISTORY
On January 26, 2009 appellant, then a 51-year-old national technology specialist,
sustained an injury to his abdomen, neck and back while unpacking a document reader. OWCP
accepted his claim for abdominal wall hernia and temporary aggravation of cervical and lumbar
degenerative disc disease. Appellant was placed on the periodic rolls and received wage-loss
compensation benefits. He returned to full-time employment on April 25, 2011. Appellant
continued, however, to receive compensation benefits by way of direct deposit through
June 4, 2011.
In a June 8, 2011 letter, appellant informed OWCP that he was submitting a check in the
amount of $5,969.60, which represented an overpayment of compensation for the period May 8
to June 4, 2011.
On June 27, 2011 OWCP notified appellant of its preliminary determination that he had
received an overpayment of compensation in the amount of $2,827.92 as he had been paid
wage-loss compensation for 13 days, April 25 to May 7, 2011, to which he was not entitled. Its
calculations and worksheets reflect that he had received the gross amount of $6,690.00 for the
period April 10 to May 7, 2011. After the deductions for appellant’s insurance premiums
(health, life, dental and vision), the net compensation was $5,969.60, based on a pay rate of
$2,192.62 a week and the augmented compensation rate of three-fourths. Appellant was,
however, only entitled to compensation from April 10 to 24, 2011. OWCP calculated the correct
gross entitlement to be $3,583.93 and the correct net entitlement, after the deductions for his
insurance premiums, to be $3,141.68. Subtracting the correct net entitlement ($3,141.68) from
the previously-paid net amount ($5,969.60) yielded $2,827.92, which it determined to be the
amount of the overpayment.
OWCP advised appellant of his right to request a telephone conference, a final decision
based on the written evidence or a prerecoupment hearing, if he objected to the decision or
requested waiver of the overpayment. Appellant was advised to complete an overpayment
recovery questionnaire and to submit supporting financial documents.
On July 18, 2011 appellant requested a decision on the written record and waiver of the
overpayment on the grounds that repayment would create hardship. He submitted an
overpayment recovery questionnaire and supporting documentation dated July 18, 2011.
Appellant stated that his monthly income was $5,960.00 a month and his monthly expenses were
$6,135.00 a month. He had two dependants, a wife and a 20-year-old son. Appellant listed his
monthly expenses as follows: clothing -- $200.00; utilities -- $700.00; food -- $450.00;
rent/mortgage -- $1,458.00; LA Federal Credit Union -- $450.00; Chase -- $147.00; 1st
Tennessee Bank -- $311.00; Discover -- $200.00; Sears -- $250.00; Volkswagen -- $369.00; and
other expenses -- $1,000.00. Assets included: stocks totaling $2,100.00; real estate valued at
$3,600.00; a savings account in the amount of $5,200.00; a checking account in the amount of
$500.00; and personal property and other funds -- $5,000.00, for a total of $12,800.00.

2

By decision dated August 23, 2011, OWCP’s hearing representative finalized the
determination that appellant received an overpayment of compensation in the amount of
$2,827.92 as he received compensation to which he was not entitled after his return to work.
Although appellant was found not to be at fault in creating the overpayment, he was not entitled
to a waiver of recovery of the overpayment. Referencing financial information reflecting that his
monthly income exceeded his expenses by more than $50.00, the hearing representative found
that appellant had not provided information to support that recovery would defeat the purpose of
FECA or be against equity and good conscience.
OWCP’s hearing representative noted that a claimant with two dependants would be
precluded from receiving a waiver if he had assets in excess of $8,960.00. Appellant had listed
assets of $12,800.00, which exceeded the asset limit. The hearing representative determined that
appellant’s actual monthly income, as reflected on his earnings and leave statement was
$6,454.57, as opposed to the $5,960.00 amount appellant provided on his overpayment recovery
questionnaire.3 He also found that the appellant’s monthly expenses, as listed, totaled $5,535.00,
rather than $6,135.00. The revised figures resulted in monthly income which exceeded monthly
expenses by $919.57. The hearing representative also noted that appellant provided no
explanation or documentation for the “other expenses,” which he listed at $1,000.00.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of his duty.4
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.5
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $2,827.92. Therefore, the August 23, 2011 decision shall be affirmed as to fact and amount of
overpayment.
Appellant does not contest the fact or amount of the overpayment. The evidence reflects
that he returned to work on April 24, 2011 but continued to receive wage-loss compensation
through May 7, 2011. OWCP’s calculations and worksheets reflect that he received the gross
amount of $6,690.00 for the period April 10 to May 7, 2011. After the deductions for appellant’s
insurance premiums (health, life, dental and vision), the net compensation for that date range was
$5,969.60, based on a pay rate of $2,192.62 a week at the augmented compensation rate of threefourths. He was only entitled to compensation for 15 of those days April 10 to 24, 2011. OWCP
correctly calculated the gross entitlement for that date to be $3,583.93 and the correct net
3

Appellant’s pay stub for the period June 19 to July 2 reflected biweekly income of $2,979.03 or a monthly
income of $6,454.57 (26 x $2,979.03 = $77,454.78 annually or $6,454.57 monthly).
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

3

entitlement, after the deductions for his insurance premiums, to be $3,141.68. Subtracting the
correct net entitlement ($3,141.68) from the previously-paid net amount ($5,969.60) totaled
$2,827.92, which represented the amount of the overpayment. The Board finds that OWCP
properly found that appellant received an overpayment of compensation in the amount of
$2,827.92.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA6 provides that an overpayment must be recovered unless incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience. Thus, a
finding that appellant was without fault does not automatically result in waiver of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good
conscience.7
Section 10.436 of the implementing federal regulations8 provide that recovery of an
overpayment will defeat the purpose of FECA if it would cause undue hardship by depriving a
presently or formerly entitled beneficiary of income and resources needed for ordinary and
necessary living expenses and outlines the specific financial circumstances under which recovery
may be considered to “defeat the purpose of FECA.”
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.9 To establish a position for the worse, the individual
must show that he made a decision he otherwise would not have made in reliance on the
overpaid amounts and that this decision resulted in a loss. Conversion of the overpayment into a
different form from which the claimant derived some benefit does not constitute loss for this
purpose.10
ANALYSIS -- ISSUE 2
Although OWCP found that appellant was without fault in the matter of the overpayment,
repayment is still required unless adjustment or recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience. The Board finds that OWCP
properly denied waiver of the overpayment.
6

5 U.S.C. § 8129.

7

Wade Baker, 54 ECAB 198 (2002).

8

20 C.F.R. § 10.436 (2009).

9

Id. at § 10.437.

10

See Jorge O. Diaz, 51 ECAB 124 (1999).

4

The Board finds that OWCP’s hearing representative correctly determined appellant’s
monthly income to be $6,454.57, based upon his current earnings and leave statement. The
hearing representative also properly calculated appellant’s expenses, as listed, to be $5,535.00.
Therefore, appellant’s monthly income exceeds monthly expenses by $919.57. In that his
monthly income exceeds his expenses by more than $50.00, appellant is not deemed to need
substantially all of his current income to meet current ordinary and necessary living expenses11
and has ample funds available for debt repayment. Additionally, his stated assets of $12,800.00
far exceed the asset base allowed under OWCP procedures.12 Therefore, OWCP properly
concluded that recovery of the overpayment would not defeat the purpose of FECA or be against
equity and good conscience. Therefore, the Board finds that it did not abuse its discretion in
denying waiver of recovery.13
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $2,872.92 for
the period April 25 to May 7, 2011. The Board further finds that OWCP properly denied waiver
of recovery of the overpayment.

11

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1) (June 2009). (“An individual is deemed to need substantially all of his or her current income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00. In other words, the amount of monthly funds available for debt repayment is the difference between current
income and adjusted living expenses (i.e., ordinary and necessary living expenses plus $50.00.”). See also James
Lloyd Otte, 48 ECAB 334 (1997).
12

See id. at Chapter 6.200.6(a) (Recovery of an overpayment will defeat the purpose of FECA if both the
individual from whom recovery is sought needs substantially all of his income to meet ordinary and necessary living
expenses and the individual’s assets do not exceed the resource base of $4,800.00 for an individual or $8,000.00 for
an individual with a spouse or one dependant, plus $960.00 for each additional dependant). The Board notes that
OWCP’s hearing representative incorrectly found that the resource base in this case was $8,960.00, based on two
dependants. As appellant’s son was 20 years old, and there was no evidence he qualified as a student he does not
qualify as a dependant. The error is harmless, however, as the resource base is merely reduced by $960.00 by the
reduction of one dependant.
13

Regarding repayment of the overpayment, the Board’s jurisdiction is limited to reviewing those cases where
OWCP seeks recovery from continuing compensation benefits under FECA. Ronald E. Ogden, 56 ECAB
278 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the August 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

6

